Citation Nr: 0405612	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  99-23 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia



THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) compensation benefits on behalf of 
the veteran's minor children.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran served on active duty from June 1973 to October 
1975.  The appellant is the veteran's estranged wife.  The 
veteran is represented by the Georgia Department of Veterans 
Service.  The appellant is unrepresented in this matter.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 1999 special 
apportionment decision by the Atlanta, Georgia Regional 
Office (RO), which denied the appellant's claim of 
entitlement to an apportionment of the veteran's compensation 
benefits on behalf of his minor children.  Each party was 
notified of the RO's decision in a letter dated that same 
month.  Subsequently, in May 1999, the RO confirmed its 
previous denial of the appellant's claim.  The appellant 
filed a notice of disagreement (NOD) in May 1999.  
Thereafter, in September 1999, the RO issued the appellant a 
statement of the case (SOC).  A substantive appeal was 
received from the appellant in October 1999.  A copy of the 
SOC was sent to the veteran in December 1999.  

In her substantive appeal (VA Form 9), dated in October 1999, 
the appellant requested a personal hearing before a Member of 
the Board.  By letter dated in October 2003, the appellant 
was informed that she was scheduled to appear before a Member 
of the Board on February 6, 2004.  However, the appellant 
failed to appear for the hearing, and has offered no 
explanation for her absence.  Therefore, the Board will 
adjudicate her appeal as if the hearing request had been 
withdrawn.  38 C.F.R. § 20.704(d) (2003).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.  

2.  The appellant is the legal spouse of the veteran; they 
have been living separate and apart since around February 
1995; the appellant is the custodian of the veteran's three 
children.  

3.  The veteran has been receiving VA compensation for a 
disability rated as 20 percent disabling, effective from 
September 19, 1983; his award does not include any additional 
benefits for dependents.  

4.  The appellant has not demonstrated financial hardship.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
minor children have not been met.  38 U.S.C.A. §§ 5103A, 5107 
5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000.  There was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. § 3.159.  

VA has a duty to provide an appropriate claim form and to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  

The appellant was advised of the evidence needed to 
substantiate her claim by letters dated in January 1999 and 
March 1999.  She was specifically told that the evidence must 
establish financial need.  By a letter dated in May 1999, the 
RO advised the appellant that her claim for an apportionment 
of the veteran's VA benefits was denied based on the small 
amount of VA benefits he received ($184 per month), the fact 
that his VA benefits did not include any additional benefits 
for dependents, and based on the income and expense data she 
had provided which showed that her income exceeded her 
expenses.  In a statement of the case issued in September 
1999, the RO provided the appellant with the VA regulations 
applicable to apportionment claims.  In an August 2003 
letter, the RO informed the appellant that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, and 
other federal agencies.  The appellant was asked to advise VA 
if there were any other information or evidence she 
considered relevant to her claim so that VA could help her by 
getting that evidence.  Financial information has been 
received from the appellant, as well as copies of supporting 
documents, court decrees, and appropriate certificates.  
Thus, VA's duty to notify and assist has been fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

This is a simultaneously contested claim.  See 38 U.S.C.A. 
§ 7105A (West 2002); 38 C.F.R. §§ 19.100-19.103 (2002).  The 
veteran has been notified of the special apportionment 
decision regarding the appellant's claim and provided with a 
copy of the September 1999 statements of the case.  
Additionally, by letter dated in January 1999, the veteran 
was requested to submit income and expense information; 
however, he failed to respond to the request for information.  
Thus, the Board finds that the veteran has been provided an 
opportunity to address the apportionment claim following the 
appellant's appeal.  Thus, both the appellant and the veteran 
have been provided notice of what VA was doing to develop the 
claim and what evidence each party needed to present in this 
contested claim.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Both the 
appellant and the veteran have had ample notice of what might 
be required or helpful as to the apportionment claim.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA.

II.  Factual Background.  The record reflects that the 
veteran has been in receipt of compensation for disability 
rated as 20 percent disabling, effective from September 1993.  
He has not been receiving any additional benefits for 
dependents.  See 38 U.S.C.A. § 1114.  The record indicates 
that the veteran and the appellant were married in February 
1985.  Three children were born of that marriage, A.A.H. in 
June 1986, M.M.H. in November 1987, and M.W.H. in June 1993.  
The record suggests that the veteran and appellant began 
living apart in or around February 1995; and, by a court 
order, dated in August 1995, the appellant was awarded 
primary custody of their children.  

In August 1998, the appellant requested an apportionment of 
the veteran's compensation award.  The appellant indicated 
that she and the veteran had been living apart for the past 3 
and 1/2 years, and that she had sole custody of their three 
children.  With her claim, the appellant submitted a copy of 
a court order of the Prince William County Court, dated in 
October 1995, which directed the veteran to pay the appellant 
$500 per month as child support for the three children.  
However, the appellant reported that she had not received any 
payments from the veteran to support the children.

In January 1999, the RO requested that she submit additional 
information to include a financial statement.  The veteran 
was also notified by letter dated in January 1999 that a 
claim for apportionment had been filed.  He was requested to 
submit financial information and information regarding 
children or other individuals living in his household.  He 
was also provided information regarding rights he might 
exercise before the proposed action would be taken.  

The veteran did not submit any requested information.  

Received in March 1999 was a statement in support of claim 
(VA Form 21-4138), wherein the appellant again requested an 
apportioned share of the veteran's benefits to support his 
children.  Submitted in support of her claim was a copy of 
their marriage license, and copies of birth certificates for 
all three children.  The appellant reported that she had an 
annual income that totaled $54,433.34, which represents a 
monthly income of $4,536.  The appellant estimated her 
monthly expenses to be approximately $3,031.69 consisting of: 
$995 for rent, $390.69 for car payment, $69 for electricity, 
$120 for gas, $24 for water, $14 for sewage, $12 for trash, 
$107 for credit card payments, $145 for property tax, $490 
for child care expenses, $30 for clothing, $80 for car fuel, 
$200 for food, $204 for health insurance, $27 for dental 
insurance, $40 for telephone, $30 for music lessons, and $54 
for sports.  The appellant indicated that while the veteran 
has been ordered to make child support payments in the amount 
of $500 per month, she has not received any payments from 
him.  

Based upon the above information, the RO, in a special 
apportionment decision, dated in May 1999, denied the 
appellant's claim for an apportionment of the veteran's 
disability benefits.  This determination was based on a 
finding that the veteran was only receiving $184 per month 
from the VA, and the appellant had not shown a financial need 
that warrants an apportionment of the veteran's benefits.  


III.  Legal analysis.  Pertinent law and regulations provide 
that all or any part of the compensation or pension payable 
on account of any veteran may be apportioned on behalf of the 
veteran's child if the veteran's child is not residing with 
the veteran and the veteran is not reasonably discharging his 
responsibility for the child's support.  See 38 U.S.C.A. 
§ 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii). 

A "special" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.451.  In this regard, the law 
provides that without regard to any other provision regarding 
apportionment, where hardship is shown to exist, benefits may 
be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the other 
persons in interest.  See 38 C.F.R. § 3.451.  In determining 
the basis for a special apportionment, consideration will be 
given to such factors as: 1) the amount of VA benefits 
payable; 2) other resources and income of the veteran and 
those dependents in whose behalf apportionment is claimed; 
and 3) special needs of the veteran, his or her dependents, 
and the apportionment claimants.  Id.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship, while apportionment 
of less than 20 percent would not provide a reasonable amount 
for any apportionee.  Id.  

Veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458 (2003).  

The appellant maintains that she is entitled to an 
apportioned share of the veteran's benefits, because he has 
failed to make the court ordered child support payments of 
$500 per month.  While it appears that the veteran was not 
meeting his court-ordered support responsibilities, it must 
be emphasized that there is no provision in the law for child 
support ordered by a civil court but unpaid to be withheld 
from VA benefits.  

An apportionments may be made where hardship is shown to 
exist.  In her March 1999 statement in support of claim, the 
appellant reported paying $490 in child care per month, $200 
for food, $30 for music lessons, and $54 for sports; she also 
reported making payments for other living expenses.  
Notwithstanding those payments, the evidence shows the 
appellant's income exceeds her monthly expenses by about 
$1,500.  Therefore, the evidence of record indicates that the 
appellant's income is sufficient to meet her family's monthly 
expenses.  Since her income exceeds her expenses, no 
financial hardship is shown to exist.  Consequently, as the 
appellant has not established hardship, it is not necessary 
to comment on whether an apportionment would have caused the 
veteran undue hardship.

Additionally, as the RO pointed out, the amount of VA 
benefits the veteran receives as compensation for his 
service-connected disability (increased from $184 to $188 as 
of December 2000) does not include any additional benefits 
for dependents.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the grant 
of an apportionment of the veteran's VA disability 
compensation.


ORDER

An apportionment of the veteran's VA disability compensation 
on behalf of the veteran's minor children is denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



